DETAILED ACTION
This is a response to Applicant reply filed on 01/20/2021, in which claims 1, 3-13, 15, 17-20 are presented for examination.  Claims 1, 8, and 15 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-13, 15, 17-20 are allowed.  
All previous rejections and objections are withdrawn.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 01/20/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance: 
Further to clarify the Reasons for Allowance, the Examiner additionally notes that the prior art of record fails to teach or suggest recite elements featuring a mechanism of finding alternative personnel to respond if a person is found to match in social graph and organizational chart.  This feature, in combination with the other limitations in the claim 1 and 15, respectively, are not anticipated by, nor made obvious over the prior art of record.  Regarding claim 8, which now recites a limitation for “determining a geographic work range for a given person included in the organizational chart matching the at least one person within the social range based on a work location for each person and determining a geographic social interaction range for a requestor; and in response to determining that the geographic work range does not intersect the geographic social interaction range, determine that the given person is not included in the social graph.” This limitation, when in combination with the other limitations in the claim is not anticipated by, nor made obvious over the prior art of record. Accordingly, independent claims 1, 8, and 15 are allowed. Dependent claims are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        03/19/2021